Citation Nr: 1631695	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-35 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a separate evaluation based on instability for service-connected right knee degenerative arthritis.
 
2.  Entitlement to a separate evaluation based on instability for service-connected left knee degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from January 1981 to July 1992. 

This appeal comes to the Board of Veterans Appeals  (Board) arises from rating actions by the Regional Office (RO) in Los Angeles, California.  In May 2010, the RO granted service connection for a left knee degenerative arthritis, evaluated as 10 percent disabling.  In May 2011, the RO granted service connection for a right knee degenerative arthritis, evaluated as 10 percent disabling. 

The Veteran appealed inter alia the issues of entitlement to increased initial evaluations in excess of 10 percent for each knee, and in July 2015, the Board denied the claims.   

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2016, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's July 2015 decision with regard to the issues of entitlement to separate evaluations based on instability for service-connected degenerative arthritis of the bilateral knees.  That same month, the Court issued an Order vacating the July 2015 Board decision as to those issues.  

In a June 2016 statement (VA Form 21-526EZ), the Veteran raised the issue of entitlement to an increased rating for service-connected major depressive disorder.  This issue has not been adjudicated by the AOJ, it is referred to the AOJ for appropriate action.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This is the first time this case has been before the undersigned.



FINDING OF FACT

The Veteran's service-connected right knee degenerative arthritis, and left knee degenerative arthritis, are not shown to have resulted in recurrent subluxation or lateral instability of either knee.


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation for instability associated with the Veteran's service-connected right knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for a separate evaluation for instability associated with the Veteran's service-connected left knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a May 2010, the RO granted service connection for left knee degenerative arthritis, evaluated as 10 percent disabling.  In May 2011, the RO granted service connection for right knee degenerative arthritis, evaluated as 10 percent disabling. 

The Veteran appealed the issues of entitlement to increased initial evaluations in excess of 10 percent for each knee, and in July 2015, the Board inter alia denied the claims.  

In reaching its decisions, the Board determined, in relevant part, that a separate evaluation for either knee based on instability was not warranted.  Citing VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2016, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's July 2015 decision with regard to the issues of whether or not the Veteran was entitled to separate evaluations for each knee based on instability.  That same month, the Court issued an Order vacating the July 2015 Board decision as to those issues.  

Given the foregoing, the issues on appeal are entitlement to a separate evaluation for instability due to service-connected right knee degenerative arthritis, and entitlement to a separate evaluation for instability due to service-connected left knee degenerative arthritis.  See Cacciola v. Gibson, 27 Vet. App. 45 (2014); Pederson v. McDonald, 27 Vet. App. 276 (2015).

Additional evidence has been received following the Board's July 2015 decision, that it is not accompanied by a waiver of RO review.  However, the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2015).  Accordingly, a remand for RO consideration is not required.  

With regard to the history of the knee disabilities at issue, during service, the Veteran was treated for left knee pain.  A May 1992 X-ray report noted a normal left knee.  A magnetic resonance imaging study (MRI), dated in June 1992 contained an impression noting lateral collateral ligament injury with displaced body of lateral meniscus.  There is no inservice evidence of right knee treatment.  The Veteran's February 1992 separation examination report showed that his lower extremities were clinically evaluated as normal.  

Following service, in May 2003, the Veteran was involved in a motor vehicle accident in which he sustained a medial malleolus fracture, and a high fibula fracture, for which he was put in a short leg walking cast.  An X-ray for the left knee noted possible left knee effusion, a recent healing oblique fracture of the proximal left fibula, and an oblique minimally-displaced fracture involving the medial malleolus.  38 C.F.R. § 4.1 (2015).

In May 2010, the RO granted service connection for left knee degenerative arthritis, with an effective date for service connection of November 30, 2009. 

In May 2011, the RO granted service connection for right knee degenerative arthritis, with an effective date for service connection of October 12, 2010.

Under 38 C.F.R. § 4.71a , DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

The medical evidence includes VA progress notes, dated in March, June, and September of 2011, which indicate that there was no laxity of either knee, providing highly probative evidence against this claim.  

For example, an April 2011 VA progress note states that there was no laxity of the MCL (medical collateral ligament) or LCL (lateral collateral ligament), and "very slight laxity" of the right ACL (anterior collateral ligament), "firm at endpoint."   A June 2011 report shows that the Veteran was fitted for a knee brace.  

QTC examination reports, dated in April 2010 and April 2011, show that on examination, the knees did not have any instability, abnormal movement, or subluxation.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test, were all within normal limits for the knees, bilaterally.  Both reports further note that knee stability tests were within normal limits, bilaterally, for the anterior and posterior cruciate ligaments, the medial and lateral collateral ligaments, and the medial and lateral meniscus. 

This provides yet more evidence against this claim. 

The Board finds that the preponderance of the evidence shows that the Veteran's knees are not productive of recurrent subluxation or lateral instability, and that a separate rating is not warranted for recurrent subluxation or lateral instability of either knee.  With regard to the VA progress notes, there is a single finding of "very slight laxity" of the ACL in April 2011, with no indication of any laxity in any other ligament.  The Veteran's knees were not found to have any laxity or instability in March, June, or September of 2011.  

In addition, both QTC examination reports show that extensive testing failed to result in any findings of recurrent subluxation or lateral instability, to include laxity, and that all knee stability tests were within normal limits, bilaterally.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, the Board finds that a separate evaluation for recurrent subluxation or lateral instability of either knee under DC 5257 is not warranted.  

In reaching this decision, the Board has taken the Joint Motion into account.  The Joint Motion states that in its July 2015 decision, the Board failed to analyze the competence and credibility of the appellant's lay statements, i.e., his complaints of "giving way, weakness, swelling, stiffness, lack of endurance, and pain."  He also complained that his knee might "pop out," and that he might fall when walking.  He reported using a brace regularly, but that his right knee brace had not helped much.  

This decision does not suggest, in any way, shape, or form, that the Veteran does not have a problem with his knees.  If he did not have a problem with his knees, in the form of his degenerative arthritis.  If he did not have a problem with his knees, there would be no basis for the current 10% findings in each knee, let alone a higher evaluation. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that sections 1110 and 1131 require the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

A lay person is competent to testify only as to observable symptoms.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97   (1997).

The Board first notes that most of the Veteran's complaints of knee symptoms do not appear to implicate the criteria at DC 5257, and that they were discussed in association with functional loss in its July 2015 decision.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  With regard to the issues currently on appeal, the Veteran is not shown to have specifically complained of the criteria listed as DC 5257, i.e., recurrent subluxation or lateral instability.  To the extent that he is shown to use a knee brace, and that some of his complaints, such as complaints of "giving way," or a fear of falling, could be read to implicate the criteria at DC 5257, this would not appear to be consistent with the evidence shows that he denied having "laxity" of the left knee upon receiving treatment by VA in June and August of 2010.  

While an appellant is competent to testify as to observable symptoms, Falzone, the Veteran does not assert, and there is no evidence to show, that he is qualified through specialized education, training, or experience, to diagnose or offer an opinion on the etiology of his knee symptoms.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir. 2012).  The etiology of his knee symptoms is a complex medical issue; lay testimony is therefore not always probative as to this issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Based on a detailed review of the medical evidence and the Veteran's statements, the Board finds that the Veteran is not competent to provide an opinion as to the cause of his claimed symptoms.  See 38 C.F.R. § 3.159(a) ("Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Jandreau, 492 F.3d at 1377 (competency is a question of fact, which is to be addressed by the Board).  While the Veteran clearly has problems with his knees, this is the basis for the current ratings.

There is no competent and probative evidence to show that the Veteran was provided with a knee brace to alleviate recurrent subluxation or lateral instability.  The relevant findings in the VA progress notes have been discussed; they indicate that the Veteran does not have recurrent subluxation or lateral instability, the key issue in this case.  The April 2010 and April 2011 examiners took the Veteran's reported history of knee symptomatology into account, which the Veteran is competent to provide, and formed their own conclusions based upon the entirety of the evidence, to include examinations of the knees.  The findings show that neither of his knees was productive of recurrent subluxation or lateral instability.  It is important for the Veteran to understand that there is significant evidence against this claim.    

Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has recurrent subluxation or lateral instability of either knee (a medical determination more than anything else), such that a separate evaluation for either knee is warranted under DC 5257.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  Accordingly, the Board finds that the criteria for a separate evaluation for recurrent subluxation or lateral instability of either knee under DC 5257 are not shown to have been met, and that the claims must be denied.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

In reaching these decisions, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014 & Supp. 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

As the claims on appeal are for initial compensable evaluations, a VCAA notice need not be provided, where, as here, the claims involve initial increased evaluations, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded examinations.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
ORDER

A separate compensable evaluation for recurrent subluxation or lateral instability of the right knee is denied.
 
A separate compensable evaluation for recurrent subluxation or lateral instability of the left knee is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


